By the Coükt.
The paper offered as a record was not admissible. There was no proof that the court in California had jurisdiction of the cause and the parties. Although a court of record, its jurisdiction over the subject of divorce is a special authority not recognized by the common law, and its proceedings in relation to it stand on the same footing with those of courts of limited and inferior jurisdiction; so that its powers in the case must be shown and appear to have beén strictly pursued. Exceptions overruled».